Citation Nr: 0829768	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  06-18 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hemorrhoids.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to July 
1969.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.

The veteran testified at a hearing before a Decision Review 
Officer (DRO), sitting at the RO in April 2006.  He requested 
a hearing before a Veterans Law Judge, sitting in Washington, 
DC.  This hearing was scheduled for October 2006; however, 
the veteran failed to attend.  As no further communication 
from the veteran with regard to a hearing has been received, 
the Board considers his request for a hearing to remain 
withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) 
(2007).

The Board notes that a timely notice of disagreement was also 
filed with regard to claims of entitlement to service 
connection for arthritis and to reopen a previously denied 
claim for service connection for hypertension.  However, in 
April 2006, the veteran withdrew the appeals of these claims; 
hence, they are not before the Board at this time.


FINDINGS OF FACT

1. VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claim. 

2. Hemorrhoids were not present in service, or shown to be 
causally or etiologically related to any disease, injury, or 
incident in service.




CONCLUSION OF LAW

Hemorrhoids were not incurred in or aggravated by the 
veteran's active duty military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   Additionally, in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the veteran was provided with a VCAA 
notification letter in August 2004, prior to the initial 
unfavorable AOJ decision issued in December 2004.  

The Board notes that, in Pelegrini, the United States Court 
of Appeals for Veterans Claims (Court) held that VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  Nevertheless, during the course of the appeal, 
38 C.F.R. § 3.159(b) was revised to eliminate the requirement 
of requesting that the claimant provide any evidence in his 
or her possession that pertains to the claim.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini, 
effective May 30, 2008).  Thus, any defect in notice as to 
this element is considered harmless.  Even so, although this 
notice is no longer required, the Board notes that the 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The August 
2004 letter advised him to provide any relevant evidence in 
his possession. 

In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notice issued in August 2004 informed 
the veteran of the type of evidence necessary to establish 
service connection, how VA would assist him in developing his 
claim, and his and VA's obligations in providing such 
evidence for consideration.  With regard to the notice 
requirements under Dingess/Hartman, the Board notes that the 
veteran was not provided with proper notice as to 
substantiation of disability ratings and effective dates.  
Nevertheless, the Board determines that no prejudice to the 
veteran has resulted from this omission.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the Board herein 
concludes that the preponderance of the evidence is against 
the veteran's service connection claim, any questions as to 
the assignment of a disability rating and effective date are 
rendered moot.  Therefore, the Board finds that the veteran 
was provided with all necessary notice under VCAA prior to 
the initial adjudication of his claim. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield v. Nicholson, 444 F.3d 1328, 
1333 (Fed. Cir. 2006).  Based on the above, the Board finds 
that further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  The veteran's 
service treatment records, VA medical records, and private 
medical records were reviewed by both the AOJ and the Board 
in connection with adjudication of his claim.  The veteran 
has not identified any additional, relevant records that VA 
needs to obtain for an equitable disposition of the claims. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  In this case, the Board finds 
that a current VA examination to determine whether the 
veteran has hemorrhoids as a result of his military service 
is not necessary to decide the claim.  Any current medical 
opinion linking such disability to the veteran's military 
service would necessarily be based upon the unsubstantiated 
history provided by the veteran decades following his 
discharge from service.  In the absence of any evidence of 
complaints, treatment, or diagnoses referable to hemorrhoids 
in service, there is no competent basis upon which to 
conclude that the veteran's current disability is related to 
service.  In addition, no competent medical evidence 
suggesting such causal connection has been submitted or 
identified by the veteran.  Thus, the Board concludes that an 
examination is not necessary as there is sufficient medical 
evidence upon which the Board may base its decision.

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.



II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

The veteran contends that he first suffered hemorrhoids in 
service and that he currently has hemorrhoids as a result.  
Therefore, he contends that he is entitled to service 
connection for hemorrhoids.

Post-service medical evidence reveals a current diagnosis of 
hemorrhoids.  Specifically, in March 1972, probable 
hemorrhoids were diagnosed, and the veteran underwent a 
hemorrhoidectomy in February 1973.  Thereafter, he had 
recurrent bouts of hemorrhoids, leading to another 
hemorrhoidectomy in October 1979.  The most recent treatment 
record reflecting a diagnosis of hemorrhoids is dated in June 
2004.  The Board is not clear whether the reference in this 
last record is a current observation or history provided by 
the veteran.  Further, the Board notes that the veteran filed 
his claim in July 2004; hence June 2004 is not within the 
appeal period.  Nevertheless, given the recurrent nature of 
the veteran's hemorrhoids, the Board affords him the benefit 
of the doubt and finds that the veteran has a current 
diagnosis of hemorrhoids.

However, service treatment records are negative for any 
complaint, treatment, or diagnosis for hemorrhoids or any 
symptoms that may be attributable to hemorrhoids.  The 
veteran indicated that he suffered stomach cramps, bleeding, 
and constipation while in service as a result of hemorrhoids, 
but the service treatment records are silent as to any 
mention of any of these symptoms.   

Further, there is no competent medical evidence that relates 
the veteran's post-service hemorrhoids to his military 
service, to include the March 1972 episode.  Hence, the only 
evidence linking his hemorrhoids to active duty military 
service is the veteran's own statements.  Laypersons are 
competent to speak to symptomology when the symptoms are 
readily observable.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the question of diagnosis and causation.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).   Thus, the veteran 
is neither competent to ascribe a diagnosis of hemorrhoids to 
his claimed in-service symptoms nor to opine as to the 
etiology of his current hemorrhoids.  Moreover, a January 
1973 VA treatment record relates that the veteran claimed he 
had had hemorrhoids for the past two years, which would place 
onset approximately two years after service discharge.  
Absent competent evidence as to a causal nexus between his 
hemorrhoids and his active duty military service, service 
connection for hemorrhoids is not warranted.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for hemorrhoids.  Therefore, his claim must be 
denied.



ORDER

Service connection for hemorrhoids is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


